         Case 1:15-cv-04514-KPF Document 180 Filed 11/16/20 Page 1 of 2



                                                            1000 Lafayette Blvd., 7th Floor
                                                            Bridgeport, Connecticut 06604
                                                            T. 203-333-9441 F. 203-333-1489
                                                            ZNCLaw.com


                                                            •    Jacob D. Zeldes (1929-2013)

Sabato P. Fiano
Direct Dial: (203) 332-5791
Email: sfiano@znclaw.com                                          MEMO ENDORSED
                                                                November 16, 2020

Via Electronic Filing
The Honorable Katherine Polk Failla
United States District Judge
Southern District of New York
40 Foley Square
Courtroom 2103
New York, NY 10007-1312

          Re:     Claridge Associates, LLC, et al. v. Schepis, et al. (15 cv 4514) (KPF)

Dear Judge Failla:

        This letter is submitted on the behalf of the Defendants in the above-referenced action. The
purpose of this letter is to respectfully request a brief six (6) day extension of time, to and
including Wednesday, November 25, 2020, for the Defendants to file any potential Motion for
Reconsideration and/or Reargument, pursuant to Local Civil Rule 6.3 and Fed. R. Civ. P. 59, with
respect to the Court’s Opinion and Order dated November 5, 2020 (Dkt. 178) regarding the
Plaintiffs’ Second Motion for Partial Summary Judgment.

        The reason for this request is that, at the time that the subject Opinion and Order was issued
on November 5, 2020, the undersigned was in the process of preparing for a four-day trial which
in fact proceeded between November 6, 2020 and November 13, 2020 in the matter Oronoque
Shopping Plaza Association, Inc. v. Rakaj, FBT-CV-XX-XXXXXXX-S, Connecticut Superior Court,
Judicial District of Fairfield at Bridgeport. Additionally, in the midst of said trial, the undersigned
also was preparing for, and ultimately argued, an appellate argument in the matter Jackson v.
PennyMac Loan Services, AC 43042 (Connecticut Appellate Court), which proceeded on
November 12, 2020. As a result, the undersigned has had very limited opportunity to analyze the
Court’s Opinion and Order dated November 5, 2020. On a cursory level, the Court’s Opinion and
Order seems contrary to the Court’s prior opinion and order entered on August 1, 2019 (Dkt.
160.00) denying the Plaintiffs’ First Motion for Partial Summary. Again, however, the

                                                1 of 2
             Case 1:15-cv-04514-KPF Document 180 Filed 11/16/20 Page 2 of 2




    undersigned simply has not had the requisite opportunity to analyze and determine if a motion for
    reconsideration and/or reargument is appropriate in the first instance, and thus requests a six-day
    extension to file such a motion.

             The undersigned initially advised Plaintiffs’ counsel that it intended to seek an extension
    of this time frame until December 1, 2020. However, due to the settlement over the weekend of
    another matter which had depositions prescheduled for this week, the Defendants now seek an
    extension only until November 25, 2020. Notwithstanding, the Plaintiffs have articulated that they
    object to any extension of this time frame. The Plaintiffs, after having been afforded both multiple
    attempts and multiple additional months to simply frame their motion for summary judgment, now
    take the position that this request for extension of time is without basis and solely for delay.

           In view of all the foregoing, the Defendants respectfully request a brief six (6) day
    extension of time, to and including Wednesday, November 25, 2020, for the Defendants to file
    any potential Motion for Reconsideration and/or Reargument, pursuant to Local Civil Rule 6.3 and
    Fed. R. Civ. P. 59, with respect to the Court’s Opinion and Order dated November 5, 2020 (Dkt.
    178) regarding the Plaintiffs’ Second Motion for Partial Summary Judgment.

           Should the Court require additional information or materials, we respectfully remain
    available. Thank you for your consideration.


                                                 Respectfully Submitted,


                                                  Sabato P. Fiano
                                                  Sabato P. Fiano



Application GRANTED.

Dated:       November 16, 2020                     SO ORDERED.
             New York, New York



                                                   HON. KATHERINE POLK FAILLA
                                                   UNITED STATES DISTRICT JUDGE




    cc:    All appearing counsel of record via ECF


                                                  2 of 2
